TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00584-CR



                               Stewart Lindsay Sherrod, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2010-105, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Stewart Lindsay Sherrod was charged by indictment with four counts of

forgery and one count of engaging in organized criminal activity. See Tex. Penal Code §§ 32.21,

71.02. Appellant pleaded guilty to two counts of forgery, and the jury convicted him of those counts

pursuant to his pleas. He pleaded not guilty to engaging in organized criminal activity and the

remaining two counts of forgery, and the jury found him guilty of engaging in organized criminal

activity, guilty of one of the two counts of forgery, and not guilty of the remaining count of forgery.

Appellant pleaded “true” to enhancement paragraphs alleging five prior convictions, and the trial

court assessed punishment at fifteen years’ imprisonment for each forgery conviction and thirty-five

years’ imprisonment for the conviction for engaging in organized criminal activity, with the

sentences to run concurrently. See id. §§ 12.34, 12.35, 12.42, 12.425.
                The charges in this case were based on two forged checks that were passed to a bank

in Bulverde, one on September 28, 2009, and one on October 8, 2009.1 The evidence at trial shows

that both checks were made payable to “Patrick Manning,” whose wallet had been stolen when he

was robbed at a bar in Blanco earlier that September. The State alleged that appellant, who knew

Patrick Manning and was at the bar on the night Manning was robbed, collaborated with

Steven Hargrove, a friend of his, and Hargrove’s girlfriend, Misti McMain, to forge the checks.

McMain worked as a teller at the bank and pleaded guilty to engaging in organized crime, admitting

that she participated with appellant and Hargrove in a scheme to commit forgery. She testified at

trial that she gave appellant and Hargrove an account number from the bank. Appellant admitted

during an interrogation that he was at the bank on September 28 when the first check was passed but

denied that he passed it (alleging that Hargrove did so) and denying that he knew it was forged at the

time that it was passed. He pleaded guilty to passing the forged check on October 8.

                In two issues on appeal, appellant challenges the sufficiency of the evidence to

support his convictions for engaging in organized criminal activity and committing the September

28, 2009, forgery. In a third issue, he contends that the trial court erred in admitting a portion of his

videotaped interrogation. We will affirm the trial court’s judgments of conviction.


                                            DISCUSSION

Sufficiency of the Evidence

                In his first two issues, appellant contends that the evidence is insufficient to support

his convictions for forgery and engaging in organized criminal activity. When reviewing the

        1
         Because we must discuss the facts of this case in detail below in order to address the issues
raised by appellant, we limit our recitation of the facts here.

                                                   2
sufficiency of the evidence to support a conviction, we consider all the evidence in the light most

favorable to the verdict to determine whether, based on that evidence and the reasonable inferences

that can be drawn from it, any rational trier of fact could have found the essential elements of the

offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); Temple v. State,

390 S.W.3d 341, 360 (Tex. Crim. App. 2013). In our analysis, we assume that the trier of fact

resolved conflicts in the testimony, weighed the evidence, and drew reasonable inferences in a

manner that supports the verdict. Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638

(Tex. Crim. App. 2010). We may not substitute our judgment for that of the jury by reevaluating the

weight and credibility of the evidence. See King v. State, 29 S.W.3d 556, 562 (Tex. Crim. App.

2000). The jury alone decides whether to believe eyewitness testimony, and it resolves any conflicts

in the evidence. See Hooper v. State, 214 S.W.3d 9, 15 (Tex. Crim. App. 2007). We consider only

whether the jury reached a rational decision. See Isassi, 330 S.W.3d at 638 (“Our role on appeal is

restricted to guarding against the rare occurrence when a factfinder does not act rationally.” (quoting

Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2009))).

               Legal sufficiency of the evidence is measured by the elements of the offense as

defined by a hypothetically correct jury charge. See Thomas v. State, 444 S.W.3d 4, 8 (Tex. Crim.

App. 2014) (citing Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997)). “A hypothetically

correct jury charge is one that ‘accurately sets out the law, is authorized by the indictment, does not

unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s theories of

liability, and adequately describes the particular offense for which the defendant was tried.’” Id.

(quoting Malik, 953 S.W.2d at 240). The law as authorized by the indictment means the statutory




                                                  3
elements of the charged offense as modified by the factual details and legal theories contained in the

indictment. See Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013).

                 The statute under which appellant was convicted for forgery states the following, in

relevant part:


        (a)      For purposes of this section:

                 (1)    “Forge” means:

                        (A)     to alter, make, complete, execute, or authenticate any writing
                                so that it purports:

                                (i)     to be the act of another who did not authorize that act;

                                (ii)    to have been executed at a time or place or in a
                                        numbered sequence other than was in fact the case; or

                                (iii)   to be a copy of an original when no such
                                        original existed;

                        (B)     to issue, transfer, register the transfer of, pass, publish, or
                                otherwise utter a writing that is forged within the meaning of
                                Paragraph (A).

                                                   ....

        (b)      A person commits an offense if he forges a writing with intent to defraud or
                 harm another.


Tex. Penal Code § 32.21.

                 The statute under which appellant was convicted for engaging in organized criminal

activity states the following, in relevant part:


        (a)      A person commits an offense if, with the intent to establish, maintain, or
                 participate in a combination or in the profits of a combination or as a member

                                                    4
               of a criminal street gang, the person commits or conspires to commit one or
               more of the following:

               (1)     murder, capital murder, arson, aggravated robbery, robbery, burglary,
                       theft, aggravated kidnapping, kidnapping, aggravated assault,
                       aggravated sexual assault, sexual assault, continuous sexual abuse of
                       young child or children, solicitation of a minor, forgery, deadly
                       conduct, assault punishable as a Class A misdemeanor, burglary of a
                       motor vehicle, or unauthorized use of a motor vehicle.


Id. § 71.02. A “combination” is defined as “three or more persons who collaborate in carrying on

criminal activities.” Id. § 71.01(a).

               With respect to the forgery charge, the indictment alleged that appellant, “on or about

the 28th day of September, 2009, did then and there, with intent to defraud or harm another, pass to

[a bank teller] a writing that had been forged and said writing was a check.” With respect to the

charge for engaging in organized criminal activity, the indictment alleged that appellant, “on or about

the 28 day of September, 2009, with intent to establish, maintain and participate in a combination

or in the profits of a combination, said combination consisting of himself, [Hargrove] and [McMain],

did then and there commit forgery.”

               Appellant contends that the evidence is insufficient to support his conviction for

forgery because, he argues, there is insufficient evidence that he passed the forged check to the bank

teller on September 28, 2009, and that he knew at the time the check was passed that it was forged.

He contends that the evidence is insufficient to support his conviction for engaging in organized

criminal activity because, he argues, there is insufficient evidence that he collaborated with Hargrove

and McMain to commit more than a single crime (namely the one on October 8 to which he pleaded




                                                  5
guilty). Because the same evidence supports both convictions, we will set forth the evidence below

and then address appellant’s arguments with respect to each conviction.


       A.      The Evidence

               A review of the evidence in the light most favorable to the verdict begins with the

testimony of the bank teller who received the forged check on September 28. The teller testified that

the police showed him a photo lineup after appellant tried to pass a forged check on October 8, and

he identified appellant as the driver of the car during the September 28 incident where a forged check

was passed to him. The teller circled appellant’s photo on a photo lineup, and the lineup was

admitted into evidence. The bank teller further testified that he would have recognized Hargrove

if Hargrove had been the driver because he went to school with him. He testified that he would have

known there was a problem if Hargrove had tried to cash a check using the name “Patrick Manning,”

as he knew Hargrove’s real name.

               In addition to the bank teller’s testimony, McMain, who had also worked as a teller

at the same bank, testified that both appellant and Hargrove “pressured” her and “badgered” her to

give them numbers of accounts at the bank. She testified that she “finally gave in” to their requests

and gave them the account number for a business called “HPS Concrete” because the account “held

a lot of money.” The check that was passed to the bank teller on September 28 purported to be made

by “HPS Concrete Inc.” and was made payable to “Patrick Manning.”

               Appellant also made admissions during a videotaped interrogation after he was

arrested on October 8 and in a written statement he made a few days after his arrest. In the

videotaped statement made shortly after his arrest, appellant stated that Hargrove asked him to drive



                                                  6
him to the bank and cash a check on that day. He stated that he and Hargrove did not discuss a

specific amount of money he would be paid but that Hargrove told him that he would “hook [him]

up” if he drove him there and cashed the check. He further stated that Hargrove “climbed in the back

seat.” When asked by the officer why Hargrove climbed into the back seat, appellant stated “I don’t

know, I think because he knows everybody here at this bank.” He also stated, “I’ll tell you how you

can find out everything because I think that’s his computer in the back seat, and that’s what he

prints all . . . or I guess what all he prints on.” In addition, appellant admitted that he knew

Patrick Manning because he had “seen him up at the bar playing cards” and had talked to him. He

further stated that he had been at the bar on the night when Manning “claimed that he got robbed”

but that he had not robbed Manning. Regarding the car he was driving, he stated that his girlfriend’s

BMW was “in the shop” and that she had borrowed the car from someone, and he was using it that

day. He denied that he had ever been to the bank before, specifically denied that he had been there

on September 28, and stated that Hargrove had never asked him to cash a check before.

               In the written statement appellant made a few days after his arrest, he changed his

story and admitted that he had in fact been to the bank with Hargrove a couple of weeks before the

October 8 incident. His written statement included the following:


       About six months ago I met a guy named Steve Hargrove . . . About a month or so
       ago I first met [McMain]. [McMain] was [Hargrove’s] new girlfriend. At the time
       [McMain] worked at the Blanco Bank in Bulverde. She was the teller . . . [Hargrove]
       told me that he was in some kind of trouble in Kingsland for forging some
       checks there.

                                               ....

       About two weeks ago I was at [Hargrove’s brother’s] trailer. [Hargrove] and
       [McMain] were there. The night before, [Hargrove] said that he wanted me to come

                                                 7
        over in the morning. I had driven over there in my girlfriend Tammy’s car. It is a
        blue, BMW X3-SUV. [Hargrove] wanted to drive the BMW. I went with him. He
        drove to the Blanco Bank in Bulverde. He went through the drive through lane. It
        was about 8:00 AM. [Hargrove] cashed a check at the drive through. He never let
        me see the check. He got about eight thousand dollars in cash. We did not have
        much conversation about it but after the fact, I knew it was a forged or counterfeit
        check. [Hargrove] asked me what I wanted out of it and I said that all I needed was
        to get my tools out of a pawn shop. We drove to the Cash America Pawn Shop on
        US 290 in west Austin and I redeemed my tools for about $300. I told him that I
        needed to get more tools out of another pawn shop. He gave me $1200 and I used
        about $400 to redeem my tools at a pawn shop at US 281 and Bitters in San Antonio.
        I spent the rest of the money on other things.

                                                 ....

        Later on [Hargrove] told me that he had bought some software that allowed him to
        make counterfeit checks on the computer. Last week I was at [Hargrove’s brother’s]
        trailer again. [McMain] was there too. [Hargrove] had a paper that had a bunch of
        account names and numbers from the bank that [McMain] worked at. He was
        figuring out which one to use to make another check.

        The night before we got arrested [Hargrove] was counterfeiting a check in Tammy’s
        garage. Tammy did not know anything about this. [McMain] came out and asked
        [Hargrove] about the “paper” with the account numbers on it. [Hargrove] printed up
        some kind of check, but I did not see it. We were using the garage because Tammy
        was up and she did not know anything about it. The next day we got arrested at the
        Blanco Bank while attempting to pass that check. On that occasion I was driving
        [someone else’s] car . . . Tammy’s BMW was in the shop and she was using his car,
        so I borrowed it. We had not talked about exactly what my cut was to be but
        [Hargrove] said that he would take care of it.


The bank teller identified the car used on September 28 as a BMW matching appellant’s description

of his girlfriend’s car. The photos that the bank teller identified were admitted into evidence.

Appellant’s former girlfriend, Tammy, also testified that she had a silver-blue BMW X3 that she

sometimes let appellant use when they were dating.

                The detective who responded to the bank’s call about a forged check on October 8

testified that he collected the check and driver’s license provided to the bank teller by appellant. The

                                                   8
check and driver’s license were admitted into evidence at trial. The check was made payable to

“Patrick Manning,” and the driver’s license was that of Patrick Manning. Appellant’s former

girlfriend, Tammy, testified that she was at a bar with appellant in mid-September 2009 when

Patrick Manning was robbed. She testified that Manning’s wallet and money were stolen.

               The detective further testified that when he first arrived at the scene on October 8, he

saw only one person in the car. He testified that the person he saw, who was later identified as

appellant, was in the driver’s seat. When he ordered appellant out of the car and began to handcuff

him, he heard a noise from the car, and a man who was later identified as Hargrove ran from the back

seat. A videotape from the bank admitted into evidence confirmed the detective’s testimony. The

detective further testified that a citizen with a concealed-handgun license stopped Hargrove at

gunpoint, allowing the detective to take Hargrove into custody.

               Turning to appellant’s argument regarding his forgery conviction—that there

is insufficient evidence to prove that he passed the forged check to the bank teller on

September 28, 2009, and that he knew at the time the check was passed that it was forged—we

conclude that the evidence set forth above is sufficient to support the conviction. The evidence

shows that a man named Patrick Manning, who appellant knew, was robbed at a bar while appellant

and his girlfriend were at the bar; that Manning’s wallet was stolen; that both appellant and Hargrove

“badgered” McMain to provide them with account numbers from the bank; that appellant and

Hargrove went to the Blanco Bank on September 28 in a BMW matching the description of

appellant’s girlfriend’s car, which appellant sometimes drove; that the forged checks were made

payable to “Patrick Manning” and that Patrick Manning’s driver’s license was used on October 8;

that the bank required identification from anyone asking to cash a check; that the bank teller who

                                                  9
received the forged check on September 28 identified appellant as the driver who passed him the

check; that the teller went to school with Hargrove and would have recognized him and known that

he was not Patrick Manning; that Hargrove was in the back seat of the car on October 8; that

appellant stated that Hargrove was in the back seat because Hargrove “[knew] everybody . . . at [the]

bank”; and that appellant stated that he received $1,500 from the cashing of the first forged check.

                From this evidence, the jury could have inferred that appellant knew from the

beginning, when he and Hargrove asked McMain for account numbers, that he was participating in

a scheme to commit forgery and that he had to pass the check on both dates because Hargrove could

not be seen cashing a check under a different name at a bank where he knew the people working

there. Although appellant never admitted to having knowledge of the forgery when the first check

was passed on September 28, he also did not admit to having been there at all on September 28 in

his initial statement and then later changed his story. The jury is the sole judge of credibility and the

weight to be attached to evidence, and juries may draw multiple reasonable inferences from facts that

are supported by evidence. See Blea v. State, 483 S.W.3d 29, 33 (Tex. Crim. App. 2016); Jackson,
443 U.S. at 319; Hooper, 214 S.W.3d at 15; King, 29 S.W.3d at 562. Further, circumstantial

evidence is as probative as direct evidence in establishing the guilt of an actor, and circumstantial

evidence alone can be sufficient to establish guilt. See Hooper, 214 S.W.3d at 13; Clayton v. State,

235 S.W.3d 772, 778 (Tex. Crim. App. 2007).

                Regarding appellant’s argument with respect to his conviction for engaging in

organized criminal activity—that there is insufficient evidence that he collaborated with Hargrove

and McMain to commit more than the single crime on October 8, 2009—we also conclude that the

evidence set forth above is sufficient to support the conviction. Appellant pleaded guilty to

                                                   10
committing forgery on October 8, 2009, and we have already concluded above that the evidence

is sufficient to support the jury’s conclusion that appellant also committed forgery on

September 28, 2009. The evidence that appellant committed forgery on both dates, that McMain

provided the account numbers necessary to forge the checks, that she did so at the request of both

appellant and Hargrove, and that appellant admitted that Hargrove had “a bunch of account names

and numbers from the bank that [McMain] worked at,” supports a conclusion that appellant

committed forgery with the intent to participate in a “combination” or in the profits of a

“combination,” with the “combination” being him, Hargrove, and McMain, who “collaborat[ed] in

carrying on criminal activities.”2 See Tex. Penal Code §§ 71.01(a), 71.02; Blea, 483 S.W.3d at 33;

Jackson, 443 U.S. at 319; Hooper, 214 S.W.3d at 13, 15; Clayton, 235 S.W.3d at 778.

               Because we conclude that the evidence is sufficient to support appellant’s convictions

for forgery and engaging in organized criminal activity, we overrule his first two issues.


Admission of Evidence

               In his third issue, appellant contends that the trial court erred in admitting a portion

of appellant’s videotaped interrogation in which appellant referenced his previous convictions for

       2
         Appellant also seems to argue that there was insufficient evidence that all three people were
involved in both offenses because McMain testified that she gave appellant and Hargrove only one
account number and then told them to “get off [her] back and leave [her] out of it.” However,
appellant admitted in the written statement he provided a few days after his October 8 arrest that he
had been at Hargrove’s brother’s house the previous week, that “[McMain] was there too,” that
“[Hargrove] had a paper that had a bunch of account names and numbers from the bank that
[McMain] worked at,” and that Hargrove “was figuring out which one to use to make another
check.” He then stated that Hargrove “was counterfeiting a check in Tammy’s garage” on the night
of October 7 and that “[McMain] came out and asked [Hargrove] about the ‘paper’ with the account
numbers on it.” Thus, when viewed in the light most favorable to the verdict, the evidence is
sufficient to prove that McMain provided multiple account numbers and had a sustained involvement
in the forgeries.

                                                 11
robbery and possession of a controlled substance. Appellant points out that he had previously

obtained an order from the trial court granting his request in his motion in limine that the State

approach the bench and obtain a ruling before referring to any extraneous offenses allegedly

committed by appellant. He argues that the State failed to comply with the order before offering the

interrogation. The specific portion of the interrogation in which appellant spoke about extraneous

offenses occurred as follows:


        Detective:      Have you ever been arrested before?

        Appellant:      Yes, sir.

        Detective:      What for?

        Appellant:      Possession of a controlled substance and robbery.

        Detective:      What was the robbery?

        Appellant:      It was a convenience store, but it wasn’t a robbery. The guy wouldn’t
                        turn the pump on for my gas, and I walked back in and got my ten
                        dollars back and walked back out, and that’s a robbery.

        Detective:      What did you do?

        Appellant:      No, I swear to God I didn’t touch him, but I went to prison for it.


                We review the trial court’s admission of evidence for an abuse of discretion, and we

do not reverse the trial court’s ruling unless the ruling falls outside the zone of reasonable

disagreement. See Blasdell v. State, 470 S.W.3d 59, 62 (Tex. Crim. App. 2015); Coble v. State,

330 S.W.3d 253, 272 (Tex. Crim. App. 2010).

                The State argues that appellant failed to preserve error with regard to this issue. The

State asserts that the trial court’s ruling on appellant’s motion in limine was not sufficient to preserve

                                                   12
error and that appellant was required to object to the admission of his interrogation at the time that

it was offered. We agree. Appellant did not object at the time that the State offered his videotaped

interrogation, instead stating, “No objection,” and it is well-settled that a trial court’s grant of a

defendant’s motion in limine does not alone preserve error and that the defendant must also object

at the time the challenged subject is raised at trial. See Roberts v. State, 220 S.W.3d 521, 533 (Tex.

Crim. App. 2007); Geuder v. State, 115 S.W.3d 11, 14–15 (Tex. Crim. App. 2003); Martinez

v. State, 98 S.W.3d 189, 193 (Tex. Crim. App. 2003); Gonzales v. State, 685 S.W.2d 47, 50 (Tex.

Crim. App. 1985); Norman v. State, 523 S.W.2d 669, 671 (Tex. Crim. App. 1975); Harnett v. State,

38 S.W.3d 650, 655 (Tex. App.—Austin 2000, pet. ref’d). Accordingly, we conclude that appellant

failed to preserve error on this issue.

                Even if he had preserved error, the record shows that any error in the admission of

the extraneous-offense evidence was harmless. The erroneous admission of extraneous offense

evidence is non-constitutional error. See Hernandez v. State, 176 S.W.3d 821, 824–25 (Tex. Crim.

App. 2005); Bagheri v. State, 119 S.W.3d 755, 763 (Tex. Crim. App. 2003); Jessop v. State,

368 S.W.3d 653, 678 (Tex. App.—Austin 2012, no pet.). Accordingly, any error must be

disregarded unless it affected appellant’s substantial rights. See Tex. R. App. P. 44.2(b); King

v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997). A substantial right is affected when the error

had a substantial and injurious effect or influence in determining the jury’s verdict. Coble,
330 S.W.3d at 280. If the improperly admitted evidence did not influence the jury or had but a slight

effect on its deliberations, the error is harmless. Id.; Bagheri, 119 S.W.3d at 763.

                When conducting a Rule 44.2(b) harm analysis based upon the erroneous admission

of evidence, an appellate court should consider everything in the record, including:

                                                 13
       [A]ny testimony or physical evidence admitted for the jury’s consideration, the nature
       of the evidence supporting the verdict, the character of the alleged error and how it
       might be considered in connection with other evidence in the case, the jury
       instructions, the State’s theory and any defensive theories, closing arguments, voir
       dire, and whether the State emphasized the error.


Rich v. State, 160 S.W.3d 575, 577–78 (Tex. Crim. App. 2005).

                Here, the parties and the trial court discussed including an instruction in the jury

charge to address the extraneous offenses mentioned in appellant’s interrogation. The State indicated

that the State and appellant had agreed to an instruction. The following exchanges then occurred:


       Court:                  Yeah. [Defense counsel] has requested just a limiting
                               instruction that we will add, by agreement with the State, in
                               the general instructions, paragraph F, that we just say:
                               Further, regarding the testimony concerning the defendant’s
                               involvement in any act or acts not charged in the indictment,
                               if any, referred to in State’s Exhibit Number 9 [appellant’s
                               videotaped interrogation] shall not be considered for
                               any purpose.

                                                ....

       Defense counsel:        In regard to having the video show the robbery and the
                               possession that he said that he committed, I would request the
                               Court to instruct the jury to disregard that part of the video.

                                                ....

       Court:                  I think this language will be sufficient because that’s its
                               intent. The only way that I could make it maybe more
                               specific is instead of saying involvement in any act or acts,
                               the defendant’s convictions. That would help to specify, if
                               you want me to, as opposed to the word involvement.

                                                ....

       Defense counsel:        Yeah. That’s fine . . . And I’ll still make the request for the
                               motion to disregard based upon the agreed motion in limine

                                                 14
                               . . . I can do it now depending on what you want to do. And
                               if you decide not to, then I’ll move for a mistrial just to
                               protect the record.


               As he said he would, defense counsel then made a request for an instruction to

disregard the evidence, which was denied by the trial court, and then moved for a mistrial, which was

also denied by the trial court. The final instruction included in the jury charge stated, “[R]egarding

the testimony concerning the Defendant’s conviction for any act or acts not charged in this

indictment, referred to in State’s Exhibit 9 [appellant’s videotaped interrogation], shall not be

considered by you for any purpose.” Instructions to the jury are generally considered sufficient to

cure improprieties that may have occurred during trial. Gamboa v. State, 296 S.W.3d 574, 580 (Tex.

Crim. App. 2009). In addition, we generally presume that a jury follows the judge’s instructions.

Colburn v. State, 966 S.W.2d 511, 520 (Tex. Crim. App. 1998).3

               Further, the challenged excerpt from appellant’s interrogation includes appellant’s

explanation of his robbery conviction, in which he downplayed the offense, stating that it was simply

a misunderstanding regarding ten dollars he retrieved from a gas station after a gas-station attendant

would not activate the gas pump. In addition, there is considerable evidence in the record supporting

appellant’s guilt of forgery and engaging in organized criminal activity, as set forth above. We also

note that aside from publishing the videotaped interrogation, the State did not mention or draw

attention to the extraneous-offense evidence at any time during the trial. Considering the entire




       3
          To the extent that appellant argues that the trial court erred in denying his request for an
instruction to disregard, we are unpersuaded by the argument, as the trial court’s instruction to the
jury that the jury could not consider statements regarding appellant’s convictions in his videotaped
interrogation for any purpose is essentially an instruction to disregard the statements.

                                                 15
record, we conclude that even assuming that appellant preserved error on this issue, which he did

not, and even assuming without deciding that the trial court erred in admitting the challenged portion

of the interrogation, any error was harmless. See Tex. R. App. P. 44.2(b); Rich, 160 S.W.3d at

577–78; King, 953 S.W.2d at 271; see also Gamboa, 296 S.W.3d at 580; Colburn, 966 S.W.2d at

520. Accordingly, we overrule appellant’s third issue.


                                          CONCLUSION

                 Having overruled all of appellant’s issues, we affirm the trial court’s judgments

of conviction.



                                                      _______________________________
                                                      Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Affirmed

Filed: October 19, 2016

Do Not Publish




                                                 16